JUDGE PRYOR
delivered the opinion of the court.
The appellant filed his petition in equity seeking a divorce from his wife on the ground of lunacy and an abandonment for five years, alleging that she is now confined in the lunatic asylum at Hopkinsville. He offers to surrender to the chancellor for the wife, such part of his estate, real and personal, as may be deemed necessary for her support and maintenance, but wants an absolute divorce.
It is stated in his petition that after their marriage they lived happily together for several years, when an unfortunate condition of her mind developed, and she Is now and was at the institution of the action a confirmed lunatic, with no hope of recovery.
The causes for a divorce are to be found in. the statute only, and lunacy is not, by express words or by any reasonable implication, made one of the grounds for severing the marital relation. It is argued that this mental disease is such as to prevent the wife from discharging her conjugal duties, and *309the husband from enjoying that intercourse with the wife resulting from the marriage relation. We can not give such an enlarged meaning to the statute. Here the wife has a mind diseased without her fault. She lived happily with her husband for several years after marriage, and discharged all the obligations and duties pertaining to the marriage relation.
This relation is presumed to have been entered into by reason of the love and. affection the two had for each other, and to adjudge that the misfortunes of this life, originating from causes over which neither has control, depriving the husband of the right of enjoying his baser passions, is a ground for divorce, would be placing mankind on a level with brute creation, and making the real virtues and' happiness of married life subordinate to the enjoyment of mere animal propensities. This man, when he took the unfortunate woman to be his wife,' vowed at the altar to love, cherish .and protect her in sickness and in health, and whether the wife is diseased in mind or body, his marriage vow should and must be observed. The more helpless she becomes, the greater his duty to love and protect her. The wife has never abandoned the husband, but is now confined in the asylum for lunatics by his consent and direction. The chancellor did right in dismissing his petition.
Judgment affirmed.